Title: From Thomas Jefferson to John Bondfield, 3 November 1788
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris Nov. 3. 1788.

It is long since I have done myself the honor of acknoleging the receipt of any of your favors. In the mean time those of June 28. July 25. Aug. 9. and 20. have been received. The reason of my delay was a constant expectation of hearing that the wine of Haut brion was on it’s way, and that you would draw on me for it’s cost; which shall be paid whenever you please to draw. If the wine has been forwarded, I will thank you for information of the conveiance by which it came. The Sauterne sent me by the Marquis de Saluces turns out very fine. I shall be glad to receive your  draught for both these objects.The king of Prussia is marching an army towards Holstein. This may produce either peace or war, as he pleases. In fact, Prussia and England give law to all Europe at present. An alliance is pretty certainly entered into between England, Prussia, and Sweden; to be joined by Holland. The particulars not known. An arret is lately passed here on the subject of whale oil which must give great alarm to those trading in that article from America. I hope however to get it set to rights. The moment I can obtain a determination the one way or the other, it shall be communicated to you. I am with very great esteem Dr. Sir Your most obedt. humble servt,

Th: Jefferson

